Citation Nr: 1735180	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for calcification of the trifurcation region vessels in the bilateral knees.

4.  Entitlement to a rating in excess of 30 percent for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture.

5.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee, for the period prior to September 16, 2010.

6.  Entitlement to an initial compensable rating for linear scars, post right knee surgery prior to November 21, 2016.


7.  Entitlement to a separate rating for painful and numb scars, post right knee surgery prior to November 21, 2016.

8.  Entitlement to a compensable rating for right knee scars as of November 21, 2016.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1991 and April 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Columbia, South Carolina, RO denied a higher initial rating for post right knee surgery scars, a separate rating for painful and numb scars post right knee surgery, service connection for a cervical spine disorder and trifurcation of the regional vessels of the bilateral knees, and reopening the claim for service connection for a left knee disorder.  

With respect to the Veteran's claim for TDIU, in December 2005 the Board denied entitlement to TDIU.  However, in its November 2012 decision, the Board found the issue remained before the Board as part of the Veteran's claim for an increased rating for his right knee disability.

Regarding the permanent evaluation of the Veteran's right knee disability, by way of a September 1992 rating decision, the RO increased the rating for the Veteran's postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture, from 10 to 30 percent, effective June 1, 1991.  

In a July 1993 rating decision, the RO granted entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 from April 15, 1993 to June 30, 1993.  The Board notes that this temporary rating has been dropped from the rating decision codesheet since 2003.  The RO should ensure the temporary rating was correctly effectuated and update the current codesheet to so reflect.

In a May 2003 decision, the Board denied the Veteran's claim as to the issue of entitlement to an increase in a 30 percent rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture (under 38 C.F.R. § 4.71a , Diagnostic Code 5257); and granted a separate 10 percent rating for traumatic arthritis of the right knee (under 38 C.F.R. § 4.71a , Diagnostic Code 5003-5010).  The RO implemented that grant in a May 2003 decision.

The Veteran then appealed the May 2003 Board decision to the Court of Appeals for Veteran's Claims (the Court).  In a February 2004 Order, the Court granted a Joint Motion for Remand (JMR) by the appellant and Secretary of VA.  Thereby, the Court, in pertinent part, vacated the May 2003 Board decision as to the issue of entitlement to an increase in 30 percent rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture, and left the Board decision undisturbed as to the 10 percent rating assigned for traumatic arthritis of the right knee.  In compliance with the Court's Order, in August 2004, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C.

In a December 2005 decision, the Board, in pertinent part, denied the Veteran's claim for entitlement to an increase in a 30 percent rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial medial meniscectomy, and old patella fracture.  The Veteran then appealed the Board's decision to the Court, which in a March 2007 Order, granted a February 2007 JMR as to the claim for an increased disability rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial medial meniscectomy, and an old patella fracture.  Thereby, the Court remanded the case to the Board for compliance consistent with the JMR.  In compliance, the Board, in pertinent part, remanded this appeal for further development in July 2007.

The Board again considered this matter in May 2009, remanding it for further development.  The Board again remanded this case in June 2010 to ensure compliance with the dictates of the prior remand.  

In February 2011, the Board again denied the Veteran's claims for a rating greater than 30 percent for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial medial meniscectomy, and old patella fracture, and greater than 10 percent for traumatic arthritis of the right knee for the period prior to September 16, 2010.  The Board awarded an increased rating to 20 percent for the right knee arthritis for the period from September 16, 2010.  The Veteran appealed this determination to the Court.  In a Memorandum Decision dated April 2012, the Court vacated the Board's decision.  The Board remanded the claim for further development in November 2012.

In an October 2016 decision, the Board reopened the Veteran's claim for service connection for a left knee disorder and remanded all of the Veteran's claims on appeal for further development.  

In a March 2017 rating decision, the RO granted a temporary 100 percent rating under 38 C.F.R. § 4.30 for convalescence from knee surgery effective November 21, 2016 and a schedular 100 percent rating under Diagnostic Code 5055 effective for one year beginning January 1, 2017 for anterior cruciate ligament reconstruction, status post fracture and right knee replacement.  The RO also granted service connection for right quadriceps muscle atrophy with an evaluation of 40 percent effective December 10, 1990.

During the long period of this appeal, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the Houston, Texas, RO in November 1993.  The Veteran was later notified of his right to another hearing before a current Veterans Law Judge, but he declined.  

The Board acknowledges that the issue of entitlement to an earlier effective date for chronic adjustment disorder with mixed depression has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

In a July 2017 statement the Veteran requested that additional disabilities including "paresthesias, spasms, nerves, keloid, gait, pelvic, hip, tissue restriction in scar, and hard tissue build up, spinal origins" be added to his claim.  As the Veteran's statements suggest potential new claims that have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for clarification and any appropriate action.  38 C.F.R. § 19.9 (b).  The Board notes that effective March 24, 2015, when a claimant indicates a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a). 79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014); 38 C.F.R. § 3.155 (a) (2015).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155 (a).

The issues of entitlement to service connection for a left knee disability and entitlement to a compensable rating for right knee scars as of November 21, 2016 being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability did not onset in service or within one year of service discharge and is not etiologically related to service.

2.  Although the Veteran has a radiology finding of "some calcification of the trifurcation region vessels in both legs" he does not have a blood vessel disability for VA purposes.

3.  A 30 percent rating is the highest schedular rating under Diagnostic Code 5257 for knee instability.

4.  From March 30, 1992 to September 16, 2010 the Veteran's right knee flexion has been limited to no less than 100 degrees with no limitation of extension.

5.  The Veteran has not had right knee dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint from June 1, 1991 to November 21, 2016.

6.  Prior to November 21, 2016, the Veteran's right knee scars covered an area of less than 144 square inches and were not unstable or painful.

7.  The Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for calcification of the trifurcation region vessels in the bilateral knees have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for an evaluation in excess of 30 percent for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture from June 1, 1991 to November 21, 2016 (with the exception of the periods from April 15, 1993 to June 30, 1993 and from December 10, 2004 to February 1, 2005) have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for an evaluation in excess of 10 percent for right knee traumatic arthritis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 (2016).

5.  The criteria for compensable evaluation for right knee scars prior to November 21, 2016 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805 (2016).

6.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

Through Veterans Claims Assistance Act of 2000 (VCAA) notice correspondence dated from November 2004 and April 2008, the AOJ informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The relevant notice information must have been timely sent.  The Court in Pelegrini v. Principi, 18 Vet. App. 112, (2004) prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3 159(b)(1).  In this case, neither notice correspondence preceded issuance of the June 1991 RO rating decision on appeal, and thus the literal definition of timely notice was not met.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).
Here, multiple SSOCs have been issued since proper notice was presented, including in August 2008, April 2010, October 2010, September 2015, and April 2017.

VCAA notice was also provided in March 2014 prior to the April 2014 rating decision.  Also, the claim for a higher initial rating for right knee scars arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a SOC concerning the downstream issue.  Here, the RO provided this necessary SOC in April 2015, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The VA has made all reasonable attempts to locate the Veteran's vocational rehabilitation folder, but determined that the folder was unavailable and further attempts would be futile, as laid out in a February 2017 memorandum.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a number of VA medical examinations of his right knee, including in July 1992, August 1998, March 2005, November 2007, March 2010, September 2010, and September 2013.  In October 2016, the Board remanded the Veteran's claims for increased ratings for his right knee disabilities to afford him with a VA examination compliant with the Court's holding in in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board specifically noted that an orthopedic surgeon must perform the examination to ensure consistency with the dictates of the February 2007 JMR.  While the Veteran underwent an examination in December 2016 conducted by an orthopedic surgeon that did not comply with Correia and a March 2017 VA examination conducted by a nurse practitioner that was compliant with Correia, any question of the adequacy of the exams and whether the Board remand orders were met is moot as the Veteran had a total knee replacement in November 2016 and was granted a 100 percent rating until January 2018.  Therefore, any further remand for an examination is unnecessary as it would not provide relevant information as to the nature and severity of the Veteran's right knee disability prior to his November 2016 total knee replacement, and a higher rating between November 2016 and January 2018 is not possible.

With respect to the Veteran's service connection claims, he underwent a VA examination of his neck in December 2016 and a vascular examination in March 2017.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).
  
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Cervical Spine

The Veteran contends he has a neck disability, which has been diagnosed as degenerative arthritis and cervical stenosis and spondylosis with radiculopathy, as a result of carrying mortars in service.

Specifically, the Veteran described in a July 2013 statement to the VA that at times during service he would carry an 81 mm mortar's cannon and base plate on his neck/shoulders/back.

The Board acknowledges that the Veteran's military occupational specialty in service was as an indirect fire infantryman according to his DD-214.

His spine was noted to be normal at his separation examination in February 1983, and service treatment records do not reflect any complaints of or treatment for a cervical spine injury.  

VA treatment records reflect that the Veteran underwent an MRI of his cervical spine in 2011 that showed mild distal cervical discogenic disease and mild congenital osseous canal stenosis.  A 2013 MRI showed multi-level cervical spondylosis.

The Veteran underwent a VA compensation and pension examination of his cervical spine in December 2016.  At the examination he reported an onset three to five years ago of mild neck pain with a few fleeting episodes of numbness in the hands and arms.  He also reported that in service while carrying heavy objects he had some mild soreness that did not persist.

The December 2016 VA examiner opined that it is less likely than not that the Veteran's cervical spine disability is related to service.  The examiner explained that there are no records or history to relate the cervical spine problem to service; the Veteran only mentioned some soreness when carrying heavy objects in service.

The Board finds the VA opinion to be highly probative.  The examiner considered the Veteran's report of carrying heavy objects as an infantryman, which resulted in temporary soreness.  However, he opined that the Veteran's current cervical spine condition is not related to the Veteran's service.

The Board acknowledges the Veteran's own opinion that his actions in service caused his current neck disability, but finds his lay opinion to have little probative value.  As a lay person, the Veteran does not have the education, training, and experience to offer a medical diagnosis or an opinion as to the onset or etiology of degenerative arthritis or cervical stenosis and spondylosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau,  492 F.3d at 1376-77; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's current neck disability is related to his service, to include his duties as an infantryman.

Further, the Board finds that service connection under 38 C.F.R. §§ 3.307 or 3.303(b) is not warranted.  There are no records indicating a diagnosis of arthritis of the neck prior to 2011, and the Veteran has not indicated any earlier diagnosis.  Thus, the Board finds that the condition did not arise within a year of the Veteran's 1983 separation from service.  Further, the record does not suggest a continuity of symptomatology since that time, with no medical records containing complaints related to the cervical spine from service until 2011, and the Veteran himself reporting on VA examination in December 2016 that he had only neck soreness that resolved in service and then an onset of neck pain again more than 25 years later.  

Therefore, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Trifurcation of the Regional Vessels of the Bilateral Knees.

The Veteran has claimed service connection for "calcification of the trifurcation regional vessels in left and right knee."

March 2013 bilateral knee x-rays included a finding of "some calcification of the trifurcation region vessels in both legs."

In March 2017 the Veteran underwent a VA artery and vein condition examination.  The examiner stated that there are no objective clinical findings for a chronic blood vessel disorder and thus no diagnosis of a blood vessel disorder of the bilateral knees. 

For the purposes of 38 C.F.R. §§ 1110 and 1131, the term 'disability' is defined as a disease, injury, or physical or mental defect.  38 U.S.C.A. § 1701(1); see Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board acknowledges the Veteran's own opinion that he has a blood vessel disability involving his knees; however, the Board finds that the most probative medical evidence of record does not support that he has a condition that qualifies as a disability for VA purposes.  As a lay person, the Veteran does not have the education, training, and experience to offer a medical diagnosis of a blood vessel condition.  See Kahana, 24 Vet. App. at 438; see also Jandreau, 492 F.3d at 1376-77.  Although the Board acknowledges the radiology finding of  "some calcification of the trifurcation region vessels in both legs," the Board puts significant probative weight on the opinion of the VA examiner who found that the Veteran does not have a blood vessel disability.

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board notes that should the condition ever result in disability, the Veteran is free to contact VA and petition to reopen his claim for disability compensation benefits.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2016). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Right Knee

The Veteran contends he is entitled to higher ratings for his right knee disability.

Specifically at issue here is entitlement to a rating in excess of 30 percent for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture from June 1, 1991 to November 21, 2016 (with the exception of the periods from April 15, 1993 to June 30, 1993 and from December 10, 2004 to February 1, 2005 during which the Veteran has a temporary total rating under 38 C.F.R. § 4.30) and entitlement to a rating in excess of 10 percent for right knee traumatic arthritis from March 30, 1992 to September 16, 2010. 

As the Veteran has a 100 percent rating for anterior cruciate ligament reconstruction, status post fracture and right knee replacement, effective November 21, 2016, no higher rating with respect to the Veteran's right knee disability is possible for that period.  The Board notes that Diagnostic Code 5055 provides for a 100 percent rating for one year following the implantation of a prosthesis, after which the condition is rated on the residuals with a minimum rating of 30 percent.  The RO has set the expiration for the Veteran's 100 percent rating at January 1, 2018.  Should the Veteran disagree with the rating assigned as of January 1, 2018, he may appeal it at that time.

The Veteran's 30 percent rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture, has been assigned under Diagnostic Code 5257, pertaining to other impairment of the knee. 

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This diagnostic code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability. 

The Veteran's 10 percent rating for right knee traumatic arthritis was assigned under Diagnostic Code 5010, pertaining to traumatic arthritis.  Under Diagnostic Code 5010, traumatic arthritis is to be rated on the provisions regarding degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations. 

Under further applicable rating criteria, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees. 

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees. 

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 , Plate II.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  38 C.F.R. §§ 4.40, 4.45 and 4.59.

A review of the evidence in the Veteran's claims file reflects the following.

In December 1990 the Veteran underwent right knee arthroscopic surgery at a VA hospital to repair a ruptured anterior cruciate ligament.  He also had a medial meniscectomy at that time.  On examination prior to surgery there had been obvious signs of cruciate instability, including positive Lachman's and pivot shift.  There was range of motion from 0 to 130 degrees.

On follow-up evaluation in April 1991, the Veteran complained of some popping in the right knee.  Objectively, range of motion was from 5 to 125 degrees, with 1+ effusion and 1+ Lachman's.  In June 1991 he described continued retropatellar knee discomfort, with stiffness with pain and activity.  Gait was normal and without assistive devices.  Active range of motion was from 0 to 135 degrees.  There was patellar discomfort and crepitus with compression.  By November 1991, active range of motion was at 0 to 140 degrees.  The right knee was considered well-healed. Strength was measured at 5/5.  The March 1992 correspondence from a VA treating physician notes that post-surgery the Veteran had not attained full strength in his right leg and still had some instability of the knee, and appeared to have developed patellofemoral arthritis as well.  In May 1992 on outpatient consultation, the Veteran reported continued anterior knee pain.  That same month, another treating physician wrote a note indicating that despite undergoing rehabilitation, the Veteran still had some knee instability, weakness and pain, and had developed patellofemoral joint arthritis.  

In July 1992, the Veteran underwent a VA Compensation and Pension examination.  He reported developing more symptoms with ACL instability, complaining of giving way and discomfort.  He wore a right knee brace and took pain relievers for his discomfort.  There was mild crepitus beneath the patella and some discomfort with medial and lateral motion of the patella.  Range of motion was from 0 to 135 degrees.  The medial and lateral ligaments were intact and sound.  The cruciate ligaments showed only a minimally detectable drawer sign on the right side.  With extension and flexion of the knee, there was some popping of the patella as it slipped into the femoral grooves.  

A January 1993 correspondence from a rehabilitative medicine specialist, states the clinically the Veteran still had evidence of knee dysfunction, with frequent locking and buckling, and evidence of patellofemoral joint disease.  

An April 1993 report of right knee diagnostic arthroscopy and posterior horn medial meniscectomy notes that the Veteran reported pain and intermittent swelling as well as some instability with giving out of his knee about once a month.

At a May 1993 appointment range of motion was measured from 0 to 120 degrees.  On evaluation in June 1993 he had range of motion from 0 to 110 degrees.  At this time, there was trace effusion, some quad atrophy, and 1+ Lachman's sign.  A September 1993 treatment report reflects a range of motion of 0 to 100 degrees while an October 1993 treatment report reflects a range of motion from 0 to 115 degrees.

The record reflects that the next detailed evaluation of the right knee is on file in the form of an August 1998 VA examination report.  On examination, the Veteran complained of right knee pain and stiffness, an inability to sit in one position for long, and difficulty walking distances.  The right knee was examined, and there was no deformity or abnormal contour.  A patellar grinding test was markedly positive, and there was tenderness on the medial and lateral facets of the patella.  Range of motion was from 0 to 135 degrees.  The right knee was generally stable, as there was negative Lachman's and anterior drawer sign.  The knee was stable to full varus and valgus stress.  

Upon reexamination in July 2002, objective evaluation revealed that the Veteran demonstrated range of motion in the right knee from 0 to 140 degrees, which was characterized as normal range of motion.  There was no evidence of swelling or inflammation.  Palpation revealed no evidence of tenderness or effusion.  While there was mild crepitance of the right knee, there was no evidence of discomfort during the range of motion testing process.  Otherwise, there was no evidence of impaired mobility or function on examination.  There was also no evidence of significant pain, fatigue, weakness, lack of endurance or loss of coordination.  Gait, posture and balance were normal.  

A December 2004 VA operation report reflects that the Veteran underwent a near total lateral meniscectomy due to a tear in the lateral meniscus.  The Veteran was noted to report having swelling, pain, and mechanical symptoms occasionally since an incident in mid-September.  Examination under anesthesia showed range of motion from 0 to 120 degrees, stable to varus and valgus anterior and posterior drawer, a negative McMurray's, and minimal effusion.

VA examination in March 2005 noted the Veteran's report of some knee locking, constant pain, and popping and grinding sensation.  On physical exam, there was 5/5 motor strength in the right leg.  Range of motion was from 0 to 135 degrees, with pain and popping on full flexion.  There was no instability, no crepitus, and no tenderness or warmth.  There was no diminution in the range of motion with repetitive testing.  There was no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use. 

VA outpatient records show that in April 2006 the Veteran complained of his knee pocking, popping, and jumping out of place.  No effusion was noted.  A March 2007 orthopedic clinic consultation, indicating the Veteran had full range of motion of the right knee, with crepitus present in the patellofemoral joint with full extension.  He was stable to varus and valgus stress, though Lachman's was positive with a significant amount of laxity.  However, drawer sign was negative, and there was no joint effusion.  

A November 2007 VA examination notes that the Veteran reported knee stiffness, especially early in the morning, some grinding with forceful extensions, and pain some part of most days.  He reported pain after walking length distances.  On range of motion testing the Veteran was noted to demonstrate flexion to 135 degrees and extension to 0 degrees with mild crepitus during the extension phase but no apparent pain.  The examiner indicated that the Veteran does not have instability or subluxation, apparent locking, incoordination, weakened movement, or excess fatigability.

Upon evaluation again in February 2008, both knees had full range of motion.  There was mild tenderness to palpation along the anteromedial joint lines.  There was stable Lachman's and negative McMurray's, and the right knee was stable to varus and valgus stresses. 

In March 2010 the Veteran underwent another VA medical examination of his right knee.  He reported he has morning stiffness, pain going up and down steps, and must rest after walking 15 to 20 minutes, although occasionally being able to walk for 30 minutes.  He reported he has braces he uses when his knee feels unstable or painful.  On examination, the examiner found that the Veteran's range of motion was without pain.  He had marked painful patellofemoral crepitus, no swelling or effusion, and no obvious instability compared to his left knee.  The Veteran could not squat down because of limited flexion in his right knee, but was able to climb off the examination table without problems.  Range of motion was measured to about 110 degrees flexion and full extension

In September 2010 the Veteran was again afforded a VA examination.  The Veteran could not kneel or squat down.  Range of motion initially was measured at from 0 to 110 degrees, although painful motion started from 15 degrees and began again at 90 degrees with a feeling of catching.  There was guarding when attempting to extend the knee past 15 degrees or to hyperflex the knee.  According to the examiner, the disability had to be severe as there were multiple scars and a painful limp.  The Veteran could not functionally walk for more than 10 to 15 minutes.  Otherwise, the patella appeared stable.  There was slight medial lateral instability.  Drawer sign was slightly increased over the left side with a negative Lachman's test.  During the exam without a brace the Veteran had an obvious limp, was unsteady, and had trouble weight bearing on his right knee. 

After a review of all the evidence, the Board finds that neither a rating in excess of 30 percent for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial medial meniscectomy, and old patella fracture nor a rating in excess of 10 percent for right knee traumatic arthritis are warranted.

With respect to the 30 percent rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial medial meniscectomy, and old patella fracture, the Board observes that the 30 percent rating the Veteran is currently in receipt of is the maximum schedular rating under Diagnostic Code 5257.  Thus, while the evidence reflects that the Veteran has experienced knee instability, no higher percentage disability rating is available under Diagnostic Code 5257 as he is already in receipt of the maximum schedular rating for severe recurrent subluxation or lateral instability.

With respect to the 10 percent rating for traumatic arthritis of the right knee prior to September 16, 2010, the Board finds that the evidence does not support a higher rating.

Prior to the Veteran's September 2010 VA examination, knee range of motion was consistently measured to be greater than 100 degrees in flexion.  Range of motion testing of record includes the following with respect to flexion: 130 degrees in December 1990, 125 degrees in April 1991, 135 degrees in June 1991, 140 degrees in November 1991, 135 degrees in July 1992, 115 degrees in August 1992, 110 degrees in June 1993, 100 degrees in September 1993, 115 degrees in October 1993, 135 degrees in August 1998, 140 degrees in July 2002, 120 degrees in December 2004, 135 degrees in march 2005, 135 degrees in November 2007, and 110 degrees in March 2010.  Further, a February 2008 evaluation noted full range of motion in his knees.  For a 20 percent rating under Diagnostic Code 5260 flexion must be limited to 30 degrees.  As the Veteran's flexion, even with consideration of the DeLuca factors, has consistently been measured to be well greater than 30 degrees from March 30, 1992 to September 16, 2010, the Board finds a rating in excess of 10 percent is not warranted under Diagnostic Code 5260.  

There is further no evidence of compensable limitation of extension.  A 10 percent evaluation under Diagnostic Code 5261 requires extension limited to 10 degrees.  On only one occasion, in April 1991, was the Veteran's extension noted to be limited, in that case to 5 degrees.  The remaining evidence indicates that the Veteran's extension was consistently found to be normal.  Thus, a rating for limitation of extension under Diagnostic Code 5261 is not warranted.

The Board has also considered whether any other diagnostic codes are applicable.  Diagnostic Code 5258 applies to dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Here, the evidence reflects that the Veteran has experienced tears in his meniscus and has undergone meniscectomies.  In other words, the semilunar cartilage was not dislocated but rather removed and accordingly Diagnostic Code 5259 would be more applicable.  Diagnostic Code 5259 applies where there is symptomatic removal of semilunar cartilage, and provides for a 10 percent rating.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.

However, as discussed above, the Veteran already has a separate 10 percent rating for traumatic arthritis of the right knee under Diagnostic Code 5010.  Additional ratings under either Diagnostic Code 5259 or  5258 would thus violate the prohibition against pyramiding.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.   See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Diagnostic codes 5010 and 5258 overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  

Similarly, here the Veteran's rating under Diagnostic Code 5003 is based on a limitation of flexion; therefore, a separate rating under Diagnostic Code 5259 would violate the prohibition against pyramiding.  In VAOPGCPREC 9-98, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The VA General Counsel opinion did not interpret that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  The General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

The Board finds that the symptomatic residuals associated with the Veteran's meniscectomies are already compensated in the assigned 10 percent rating assigned under Diagnostic Code 5003 and the 30 percent rating assigned under Diagnostic Code 5257.

The Board notes that the Veteran may be rated under Diagnostic Code 5259 rather than Diagnostic Code 5003; however, the maximum schedular rating under Diagnostic Code 5259 is 10 percent, therefore, such a change in diagnostic codes would be no more beneficial to the Veteran.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right knee disability.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, loss of range of motion, and instability are contemplated in the ratings assigned.  Limitation of motion of the knees are expressly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5260, 5261.  Additionally, the regulations and case law mandate consideration of painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, and atrophy. 38 C.F.R. § 4.40 , 4.41, 4.44, 4.45, 4.46, and 4.59.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Scars

The Veteran currently has a noncompensable rating for post-knee surgery scars effective June 5, 2013.  He contends he is entitled to a higher initial rating, to include a separate rating for painful and numb scars.

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  

Diagnostic Code 7800 evaluates scars of the head, face, and neck, and is thus not applicable here as the scars at question are on the Veteran's knee.  Diagnostic Code 7801 evaluates scars, not of the head, face, or neck that are deep and nonlinear, and is also not applicable as the evidence does not reflect that any of the Veteran's right knee surgical scars are deep or nonlinear.  Superficial and nonlinear scars not of the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a 10 percent rating is assigned for scars that cover an area or areas of at least 144 square inches (929 square cm).  Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage.  Here, the evidence does not reflect that an area of at least 144 square inches is covered by scars.

Finally, Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This diagnostic code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

Any disabling effects not considered in a rating provided under diagnostic codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).

As discussed in the remand section below, the Board at this time will only adjudicate entitlement to a compensable rating for right knee scars for the period prior to November 21, 2016.  The evidence reflects that the Veteran underwent another right knee surgery on that date, and a new scars examination is needed to evaluate his current condition.

With respect to the period prior to November 21, 2016, although the Board finds that the evidence supports that the Veteran has multiple right knee surgical scars, none were unstable or painful or resulted in any functional impairment.

VA examination in January 2013 indicates that the Veteran had five surgical scars: a 19 centimeter linear midline scar on his anterior knee, a 9 centimeter right lateral distal thigh scar, a 2 centimeter linear surgical scar medial to the patella bone, and two 1 centimeter scars on at the joint line anteriorly.  All of the scars are noted not to have adherence to the underlying tissue, not to be painful, and not to have skin breakdown.  He was also noted to have one right knee scar due to a childhood injury.

On VA examination in March 2014 he is noted to have a status post right knee surgery linear scars measuring 7 by 0.2 centimeters (lateral) and 18 by 0.5 centimeters (anterior).  He was also noted to have five linear scars due to arthroscopy of the right knee in 1993 & 1994.  The scars were measured to be 0.5 by 0.2 centimeters.  All scars were noted to be non-painful and well-healed with no discoloration or induration.  The examiner did note that the Veteran has constant knee pain and numbness along the hardware placed in his knee.

The Board notes that the RO granted an effective date for service connection for post-knee surgery scars of June 5, 2013, which the Veteran did not appeal.  Nonetheless, the Board reviewed earlier records as well with respect to the nature and severity of the Veteran's scars, but finds that those records also do not show compensable scar symptomatology.

Specifically, an August 1998 VA examination notes well-healed scars on the right knee.  On VA examination in July 2002 the Veteran was noted to have a 20 centimeter by 0.5 centimeter vertical surgical scar on the right anterior knee and a 8 centimeter by 0.3 centimeter lateral scar on the right knee, both well-healed and without evidence of swelling or inflammation.  Palpation was noted to reveal no evidence of tenderness or effusion.  In March 2005 he was noted to have a 20-centimeter midline anterior surgical scar on the right knee, an 8 centimeter surgical scar on the lateral distal tigh, and arthroscopic surgical portals, all well-headed.  On VA examination in November 2007 he was noted to have a 2.5 inch lateral scar proximal to the joint and a 6-inch anterior vertical scar, both normal in color, flat, and nontender.

The Board acknowledges the Veteran's assertions of pain and numbness in his right knee, which he has generally attributed to his scars.  The Board notes that the Veteran is competent to report such readily observable symptoms.  However, here, the March 2014 VA medical examination supports that the symptoms the Veteran has reported are not attributable to the Veteran's scars but rather the hardware in his knee.  Numerous medical examinations have found that the scars themselves are not painful.  There have further been no functional limitation attributed to the scars.  The Board finds the March 2014 VA medical examination as to the etiology of the symptoms the Veteran has described to be the most probative and supported by other evidence of record that has consistently noted the right knee scars themselves to be nontender.

The Board does not doubt the Veteran's contention that he experiences right knee pain; however, the Board finds that a preponderance of the evidence is against finding that it is the scars themselves that are painful.  Therefore, a separate, compensable rating for his right knee scars is not warranted for the period prior to November 21, 2016.  The Board notes that, as discussed above, the Veteran is already compensated for general right knee pain.

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right knee scars, but finds that it is not.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show anything unique or unusual about the Veteran's right knee scars that would render the schedular criteria inadequate.  The number, size, and symptomatology of the scars, including any functional limitation, are contemplated by the schedular rating criteria.  Moreover, the evidence does not show hospitalization due to the scars nor reflect that the scars markedly interfere with his ability to work.

TDIU

The Veteran contends his service-connected disabilities prevent him from keeping substantially gainful employment.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran has had a combined rating of at least 80 percent since January 21, 2010, with individual ratings including a 50 percent rating for chronic adjustment disorder with mixed depression and a 40 percent rating for right quadriceps muscle atrophy.  He is also service-connected for his right knee disability and left ankle fracture.  Therefore, the Veteran meets the schedular rating criteria for TDIU.

The central inquiry in whether entitlement to TDIU is warranted is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In his August 1991 application for increased compensation based on unemployability, the Veteran reported that he worked full-time as a postal clerk from 1985 to 1987, worked eight hours a week as an inventory clerk from 1988 to 1990, and worked between two and 40 hours a week moving furniture from 1987 to 1990. 

He reported his highest education completed was a high school graduation equivalency diploma and he had also undergone data entry training in 1990 and 1991.  The Veteran reported that he went to school to try to get an easier job since moving furniture was hard on his knee but that even sitting had become painful.

In his January 2013 application for increased compensation based on unemployability, he reported he completed two years of college in general business/e-commerce in 2005.  He reported he last worked full-time in 2005 but had become too disabled to work in 1991.

At his December 2011 VA mental health examination the Veteran reported that he received an associate's degree in business administration in 2005 and was hired in a store management position but fired when a background check revealed his criminal record.  The Veteran also reported that after leaving the post office in 1988 he worked for a period making hotel reservations but was fired after being rude to someone evaluating his job performance.  He also reported working cutting grass for a municipality in approximately 2001.

On VA mental health examination in December 2011 the examiner opined that the Veteran's service-connected psychological condition causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In April 2015 a VA examiner who assessed the Veteran's right knee disability opined that the Veteran's right knee limitations would eliminate jobs requiring prolonged walking or sitting, but that the Veteran could perform a sedentary job.

The VA examiner who performed the Veteran's March 2017 right knee VA examination opined that prolonged walking, standing, and sitting increases his right knee pain and would impact his ability to work.

The Board finds that giving the Veteran the benefit of the doubt, he is entitled to TDIU.  Although the Veteran has some training or education in data entry and business, his work experience is primarily in physical occupations, which would be precluded by his service-connected right knee disability.  Were the Veteran to have the education and experience to obtain a sedentary job, the evidence reflects his service-connected right knee disability would also affect his ability to work as both the 2015 and 2017 VA examiners noted difficulty with prolonged sitting.  Further, the evidence reflects that the Veteran has some occupational impairment as a result of his service-connected psychological disability.  Accordingly, a TDIU is granted.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for calcification of the trifurcation region vessels in both legs is denied.

A rating in excess of 30 percent for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture from June 1, 1991 to November 21, 2016 (with the exception of the periods from April 15, 1993 to June 30, 1993 and from December 10, 2004 to February 1, 2005) is denied.

A rating in excess of 10 percent for traumatic arthritis of the right knee for the period prior to September 16, 2010 is denied.

A compensable rating prior to November 21, 2016 for right knee scars is denied.

TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Left Knee

In its October 2016 remand, the Board ordered that a VA opinion by obtained as to whether the Veteran's service-connected left ankle disability causes or aggravates his current left knee disorder.  That opinion was not obtained.

As explained by the Board in its October 2016 remand, a February 2008 VA treatment note indicates that left knee pain may be attributed to some compensation for the service-connected right knee disability.  During a March 2010 VA examination, the Veteran asserted that his service-connected right knee disability caused his current left knee disorder.  However, the VA examiner stated that he "cannot with reasonable medical certainty find this to be so, although lots of patients will often describe contralateral pain after not having full function on an injured side.  In any event, there is no obvious arthritic changes on the left knee."  In January 2013, a VA examiner stated that "[t]here is no evidence in the Orthopedic or Gait Analysis literature that confirms that an isolated condition of one knee affects or contributes to the condition of the opposite knee.  While literature does support effects on an adjacent joint on the same side (in this case the hip and ankle) the literature shows that the soft tissues (muscles) bones and adjacent joints on the same side absorb stress from the affected knee joint.  To accommodate for the affected knee condition the patient slows gait patterns and shifts load bearing.  Only the loss of a limb or loss of use by ankylosis of an affected limb requiring full weight bearing on the unaffected limb will cause changes in the unaffected limb and will do so to all joints not an isolated one."  In March 2014, a VA examiner noted early degenerative changes of the left knee and reiterated the January 2013 examiner's opinion.  

The Board found that the January 2013 VA examiner's opinion that an adjacent joint may damage an unaffected joint raises the issue of whether the Veteran's service-connected left ankle disability causes or aggravates his current left knee disorder.  Subsequent to the Board's remand, a VA opinion was obtained in December 2016 in which the examiner opined only that the Veteran's knee disability is not related to his service as the complaints are of recent onset and there are no records showing a history of problem with the left knee in service.  In his examination report the VA examiner also noted that the Veteran's left knee is being overused due to his November 2016 total knee replacement.  Another VA opinion was obtained in March 2017.  That examiner explained only that the medical literature does not support causation of a knee strain by the contralateral knee, and there is no evidence for an antalgic gait or excessive wear and tear of the left knee such as developing arthritis.  Thus, neither VA examiner specifically addressed causation or aggravation of the Veteran's left knee disability by his service-connected left ankle disability.  On remand, such an opinion must be obtained.  The examiner should also address the March 2014 VA examiner's finding of early degenerative changes in the left knee and the December 2016 VA examiner's note that the Veteran's left knee was being overused due to his right knee surgery.

Right Knee Scars

The evidence reflects that in November 21, 2016, the Veteran underwent a right knee replacement that resulted in a change in the scars present on his right knee.

The Veteran did undergo a VA examination less than a month after that surgery, in December 2016 at which time he was noted to have a 17 centimeter by 0.5 centimeter scar on his right knee that is not painful or unstable.  A March 2017 VA examination made the same finding.  However, in a July 2017 statement to the VA the Veteran submitted a photo of a right knee scar.  He stated that something sharp remains in the lower part of the scar and is causing nerve damage, numbness, and pain.  He stated that touch shows a knot is present.

Thus, the Veteran's July 2017 statement suggests a worsening in the condition of his right knee scars such that a new examination is required. 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his left knee disorder.  The examiner must review the entire claims file, and conduct any necessary testing.

The examiner is to diagnose any left knee disorder the Veteran has had during the pendency of the appeal, even if such disorder has resolved.  The examiner must specifically address March 2013 VA examiner's diagnosis of early degenerative changes.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disorder is related to the Veteran's active service, or is caused or aggravated by either the Veteran's service-connected right knee disability or his left ankle disability.
  
The examiner is to address the February 2008 VA treatment provider's opinion that the Veteran's current left knee pain may be attributable to his service-connected right knee disability and the December 2016 VA examiner's note that the Veteran's left knee was being overused as a result of his recent right knee surgery.  

The examiner is to also address the January 2013 VA examiner's opinion regarding secondary damage to adjacent joints.  

If aggravation is found, the examiner must attempt to identify the baseline level of severity of the left knee disorder prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.

2.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and severity of his right knee surgical scars.

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


